MOSK, J.
I concur, although I am concerned about the administrative burden which the result may impose on county assessing agencies and redemption officers, particularly in metropolitan areas. There is cited in 37 Ops.Cal.Atty.Gen. 223 an example of an owner of a 17/8345 interest in real property seeking a separate assessment thereon. Under our opinion in the instant case, the defaulting taxpayer of that minute interest can compel separate assessment in order to assert a right of redemption.
Nevertheless, the analysis of Justice Molinari, adopted by this court, is persuasive. If the spectre of ministerial burden becomes real and intolerable, county assessors will undoubtedly address their grievance to the Legislature.
The Attorney General’s opinion upon which defendants *646rely was rendered in 1961, during my tenure as the Attorney General of California. (37 Ops.Cal.Atty.Gen. 223 ; see discussion in 50 Cal.L.Rev. 299, 324-328 (1962).) In concurring with my judicial colleagues, I thus find myself in the identical predicament of Mr. Justice Jackson in McGrath v. Kristensen (1950) 340 U.S. 162, 176 [95 L.Ed. 173, 184, 71 S.Ct. 224], Ten years before, as Attorney General of the United States, he had rendered an opinion contrary to the conclusion reached as a justice of the United States Supreme Court. Justice Jackson offered an apologia which I adopt, in part, as my own: “I concur in the judgment and opinion of the Court. But since it is contrary to an opinion which, as Attorney General, I rendered in 1940, I owe some word of explanation. 39 Op.Atty.Gen. 504. I am entitled to say of that opinion what any discriminating reader must think of it—that it was as foggy as the statute the Attorney General was asked to interpret. . . . Precedent, however, is not lacking for ways by which a judge may recede from a prior opinion that has proven untenable and perhaps misled others. See Chief Justice Taney, License Cases, 5 How. (U.S.) 504 [12- L.Ed. 256], recanting views he had pressed upon the Court as Attorney General of Maryland in Brown v. Maryland, 12 Wheat. (U.S.) 419 [6 L.Ed. 678], Baron Bramwell extricated himself from a somewhat similar embarrassment by saying, ‘The matter does not appear to me now as it appears to have appeared to me then.’ Andrews v. Styrap (Eng.) 26 L.T.N.S. 704, 706. And Mr. Justice Story, accounting for his contradiction of his own former opinion, quite properly put the matter: ‘My own error, however, can furnish no ground for its being adopted by this Court. . . .’ United States v. Gooding, 12 Wheat. (U.S.) 460, 478 [6 L.Ed. 693, 609]. Perhaps Dr. Johnson really went to the heart of the matter when he explained a blunder in his dictionary—‘Ignorance, sir, ignorance. ’ But an escape less self-depreciating was taken by Lord Westbury, who, it is said, rebuffed a barrister’s reliance upon an earlier opinion of his Lordship: ‘ I can only say that I am amazed that a man of my intelligence should have been guilty of giving such an opinion.’ If there are other ways of gracefully and good naturedly surrendering former views to a better considered position, I invoke them all. ’ ’
I also find appropriate the quotation employed by Mr. Justice Rutledge in Wolf v. Colorado (1949) 338 U.S. 25, 47 [93 L.Ed. 1782, 1795, 69 S.Ct. 1359]: “Wisdom too often never comes, and so one ought not to reject it merely because it comes late. ’ ’